Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-17 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “the tungsten layer comprises a tungsten seed layer and a tungsten body layer; the tungsten seed layer covers the surface of the glue layer” recited in claim 1 and “step 3: forming a tungsten seed layer, the tungsten seed layer covering the surface of the glue layer; step 4: forming a tungsten body layer, the tungsten seed layer and the tungsten body layer being superposed to form a tungsten layer” recites in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  they recite “the TiN sub-layer”.  It should be “the TiN sub-layers”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it recites limitations “the bottom of the contact opening exposes the surface of the silicon substrate”, “the Ti layer covers the bottom surface and side surfaces of the contact opening”, “the tungsten seed layer covers the surface of the glue layer” and “the size of the grains of the TiN sub-layers subjected to the annealing treatment”.  There are antecedent basis issues for these limitations in the claim. For the examination purpose, they are interpreted as “a bottom of the contact opening exposes a surface of the silicon substrate”, “the Ti layer covers the bottom a surface of the glue layer” and “a size of the grains of the TiN sub-layers”.
Furthermore, it recites “all or part of the TiN sub-layers are subjected to the annealing treatment”, it is not clear the annealing treatment of the TiN sub-layers is the same annealing treatment of Ti layer as recited in preceding limitations. Therefore, it is indefinite. For the examination purpose, it is interpreted as “all or part of the TiN sub-layers are subjected to an annealing treatment”.
Regarding claim 2-8, they are rejected under 35 U.S.C. 112(b) due to their dependencies of claim 1.
Regarding claim 2, it recites limitations “a first TiN sub-layer covers the surface of the Ti layer” and “a second TiN sub-layer covers the surface of the first TiN sub-layer”. There are antecedent basis issues for these limitations. For the examination purpose, they are interpreted as “a first TiN sub-layer covers a surface of the Ti layer” and “a second TiN sub-layer covers a surface of the first TiN sub-layer”.
Regarding claim 5, it recites limitations “the thickness of …”. There are antecedent basis issues for these limitations. For the examination purpose, they are interpreted as “a thickness of …”.
Regarding claim 6, it recites limitations “the thickness of …”. There are antecedent basis issues for these limitations. For the examination purpose, they are interpreted as “a thickness of …”.
Regarding claim 9, it recites limitations “making the contact comprises the following steps:”, the bottom of the contact opening”, “the Ti layer covers the bottom surface and side surfaces of the contact opening”, “the tungsten seed layer covers the surface of the glue layer” and “the size of the grains of the TiN sub-layers subjected to the annealing treatment”.  There are antecedent basis issues for these limitations in the claim. For the examination purpose, they are interpreted as “making the contact comprises :”, “a bottom of the contact”, “the Ti layer covers the bottom  and side surfaces of the contact opening”, “the tungsten seed layer covers a surface of the glue layer” and “a size of the grains of the TiN sub-layers”. 
Furthermore, it recites “all or part of the TiN sub-layers are subjected to the annealing treatment”, it is not clear the annealing treatment of the TiN sub-layers is the same annealing treatment of Ti layer as recited in preceding limitations. Therefore, it is indefinite. For the examination purpose, it is interpreted as “all or part of the TiN sub-layers are subjected to an annealing treatment”.
Regarding claim 10-17, they are rejected under 35 U.S.C. 112(b) due to their dependencies of claim 9.
Regarding claim 13, it recites limitations “the thickness of …”. There are antecedent basis issues for these limitations. For the examination purpose, they are interpreted as “a thickness of …”.
Regarding claim 14, it recites limitations “the thickness of …”. There are antecedent basis issues for these limitations. For the examination purpose, they are interpreted as “a thickness of …”.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aditya Kumar et al., (US 2019/0067098 A1, hereinafter Kumar) in view of Takuya Futase, (US 2010/0227472 A1, hereinafter Futase) and in further view of Kentaro Oshimo et al., (US 2015/0011087 A1, hereinafter Oshimo).
Regarding claim 1, Kumar discloses a contact (in Fig. 7),
wherein the contact comprises a contact opening (118), and a Ti layer (metal layer 120 may include Ti described in [0019]), a glue layer (nitride barrier layer 122, 132 may include TiN described in [0020 and 0023] function as the glue layer) and a tungsten layer (conductor 140 may include tungsten described in [0025]) which completely fill the contact opening (118); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Kumar’s Fig. 7, annotated. 
the contact opening (118) passes through an interlayer film (dielectric layer 112), the interlayer film (112) is formed on a silicon substrate (110 may include silicon described in [0013]), and a bottom of the contact opening (bottom of 118) exposes a surface of the silicon substrate (surface of 110); 
the Ti layer (120) covers the bottom and side surfaces of the contact opening (of 118); the Ti layer (120) is subjected to annealing treatment (annealing treatment 124 in Fig. 4 described in [0021]), and the annealing treatment makes the Ti layer (120) and the silicon substrate (110) at the bottom of the contact opening (118) experience a silicification reaction to form a TiSi layer (126); 
…
the glue layer (122, 132) consists of a TiN layer (122, 132) which is divided into a plurality of TiN sub-layers (122, 132), …
Kumar does not expressly disclose the tungsten layer (140) comprises a tungsten seed layer and a tungsten body layer (140); the tungsten seed layer covers a surface of the glue layer (of 122, 132); … all or part of the TiN sub-layers (122, 132) are subjected to an annealing treatment, and grains of the TiN sub-layers (122, 132) subjected to the annealing treatment become larger after the annealing treatment; a size of the grains of the TiN sub-layers (size of the grains of the 122, 132) subjected to the annealing treatment is limited by the thickness of the corresponding TiN sub-layers subjected to the annealing treatment, and the size of grains of the TiN sub-layers subjected to the annealing treatment is limited to make the tungsten seed layer be a continuous structure.
However, in the same semiconductor device field of endeavor, Futase discloses a tungsten film 22 comprises a blanket tungsten film 22b and a tungsten nuclear (seed) film 22a covering a TiN film 21c in Fig. 13 described in [0160]. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Futase’s Fig. 13, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a tungsten seed layer under Kumar’s tungsten layer according to Futase’s teaching to help tungsten layer growth. 
Kumar modified by Futase does not expressly disclose all or part of the TiN sub-layers (122, 132) are subjected to an annealing treatment, and grains of the TiN sub-layers (122, 132) subjected to the annealing treatment become larger after the annealing treatment; a size of the grains of the TiN sub-layers (size of the grains of the 122, 132) subjected to the annealing treatment is limited by the thickness of the corresponding TiN sub-layers subjected to the annealing treatment, and the size of grains of the TiN sub-layers subjected to the annealing treatment is limited to make the tungsten seed layer be a continuous structure.
However, in the same semiconductor device field of endeavor, Oshimo discloses increasing a grain size of TiN film by annealing the TiN film to obtain low-resistance described in [0058].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the Kumar’s TiN layers subjected to an annealing treatment to increase the grains size to obtain low-resistance of TiN layers as described by Oshimo.
Kumar modified by (Futase and Oshimo) does not expressly disclose the size of the grains of the TiN sub-layers (size of the grains of the 122, 132) subjected to the annealing treatment is limited by the thickness of the corresponding TiN sub-layers subjected to the annealing treatment, and the size of grains of the TiN sub-layers subjected to the annealing treatment is limited to make the tungsten seed layer be a continuous structure. 
However, the recitations of “the size of the grains of the TiN sub-layers subjected to…” are intended to be employed. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 II.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add these recitations (“a size of the grains of the TiN sub-layers subjected to the annealing treatment is limited by the thickness of the corresponding TiN sub-layers subjected to the annealing treatment, and the size of grains of the TiN sub-layers subjected to the annealing treatment is limited to make the tungsten seed layer be a continuous structure”) into the claim.
Regarding claim 2, Kumar modified by (Futase and Oshimo) discloses the contact according to claim 1, 
wherein the TiN layer (Kumar’s 122, 132) is divided into two TiN sub-layers (Kumar’s 122, 132), a first TiN sub-layer (Kumar’s 122) covers a surface of the Ti layer (of the Kumar’s 120), a second TiN sub-layer (Kumar’s 132) covers a surface of the first TiN sub-layer (of the Kumar’s 122), 
the first TiN sub-layer (Kumar’s 122) is subjected to the annealing treatment (Kumar’s annealing 124 in Fig. 4), the second TiN sub-layer (Kumar’s 132) is not subjected to the annealing treatment (no annealing is done) and the second TiN sub-layer (Kumar’s 132 in Fig. 6) is formed after the annealing treatment is completed (no annealing is done after the Kumar’s annealing 124).  
Regarding claim 3, Kumar modified by (Futase and Oshimo) discloses the contact according to claim 1, 
wherein the TiN sub-layers (Kumar’s 122, 132) are all subjected to the annealing treatment (modified by Oshimo: increasing a grain size of TiN film by annealing the TiN film as addressed in claim 1), the Ti layer (the Kumar’s 120) is divided into a plurality of Ti sub-layers (Kumar further includes a second metal layer 130 made of Ti in Fig. 7 described in [0022]), the TiN sub-layers (Kumar’s 122, 132) are spaced apart by the corresponding Ti sub-layers (Kumar’s 130 of the 120, 130), and a first Ti sub-layer (Kumar’s 120) is located at the bottommost layer and contacts the silicon substrate (Kumar’s 110) at the bottom of the contact opening (of Kumar’s 118) to form the TiSi layer (Kumar’s 126 as shown in Fig. 3-4).  
Regarding claim 4, Kumar modified by (Futase and Oshimo) discloses the contact according to claim 3, 
wherein the TiN layer (Kumar’s 122, 132 in Fig. 7) is divided into two TiN sub-layers (Kumar’s 122, 132), the Ti layer (Kumar’s 120, 130 as addressed in claim 3) is divided into two Ti sub-layers (Kumar’s 120, 130), a first TiN sub-layer (Kumar’s 122) covers the surface of the first Ti sub-layer (of Kumar’s 120), a second Ti sub-layer (Kumar’s 130) covers the surface of the first TiN sub-layer (of Kumar’s 122), and a second TiN sub-layer (Kumar’s 132) covers the surface of the second Ti sub-layer (of Kumar’s 130).  
Regarding claim 5, Kumar modified by (Futase and Oshimo) discloses the contact according to claim 2, 
wherein a thickness of the Ti layer (Kumar’s 120) is 60Å-120Å (40-100 Angstroms described in [0019]), 
a total thickness of the TiN layer (Kumar’s 122, 132) is 20Å-40Å (Kumar’s 122 maybe in 10-30 Å described in [0020] and Kumar’s 132 maybe in 20-60 Å described in [0024]. Therefore, the total thickness is 20-100 Å, overlapping with the claimed range). 
 a thickness of the first TiN sub-layer (Kumar’s 122) is 10Å-20Å (in 10-30 Å described in [0020]), and 
a thickness of the second TiN sub-layer (Kumar’s 132) is 10Å-20Å (in 20-60 Å described in [0024]).  
Regarding claim 6, Kumar modified by (Futase and Oshimo) discloses the contact according to claim 4, 
wherein a thickness of the Ti layer (Kumar’s 120, 130 as addressed in claim 4) is 60Å-120Å (Kumar’s 120 maybe in 40-100 Å described in [0019] and Kumar’s 130 maybe in 1-35 Å described in [0022]. Therefore, the total thickness is 41-135 Å, overlapping with the claimed range), 
a thickness of the first Ti sub-layer (Kumar’s 120) is 40Å-100Å (40-100 Å described in [0019]), 
a thickness of the second Ti sub-layer (Kumar’s 130) is 10Å-20Å (1-35 Å described in [0022]), 
a total thickness of the TiN layer (Kumar’s 122, 132) is 20Å-40Å (Kumar’s 122 maybe in 10-30 Å described in [0020] and Kumar’s 132 maybe in 20-60 Å described in [0024]. Therefore, the total thickness is 20-100 Å, overlapping with the claimed range). 
 a thickness of the first TiN sub-layer (Kumar’s 122) is 10Å-20Å (in 10-30 Å described in [0020]), and 
a thickness of the second TiN sub-layer (Kumar’s 132) is 10Å-20Å (in 20-60 Å described in [0024]).
Regarding claim 7, Kumar modified by (Futase and Oshimo) discloses the contact according to claim 1, 
wherein a semiconductor device is formed on the silicon substrate (a semiconductor device on Kumar’s 110 as described in [0003]),
Kumar modified by (Futase and Oshimo) does not expressly discloses the technology node of the semiconductor device (Kumar’s semiconductor device) is less than 14nm.
However, this is the recitation of intended to be employed (the semiconductor device is intended to be employed in technology node less than 14nm). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 II.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add this recitation (“the technology node of the semiconductor device is less than 14nm”) into the claim.
Regarding claim 8, Kumar modified by (Futase and Oshimo) discloses the contact according to claim 7, 
wherein the semiconductor device (Kumar’s semiconductor device) comprises a FinFET (semiconductor device comprising FinFET is well known).  
Regarding claim 9, Kumar discloses a method of making a contact (in Fig. 7),
wherein the method for making the contact comprises following steps: 
step 1: providing a silicon substrate (110 may include silicon described in [0013]) formed with an interlayer film (dielectric layer 112) on a surface (of 110) and forming a contact opening (118) passing through the interlayer film (112), a bottom of the contact opening (bottom of 118) exposing the surface of the silicon substrate (the surface of 110) 
Step 2: forming a superposition structure of a Ti layer (metal layer 120 may include Ti described in [0019]) and a glue layer (nitride barrier layer 122, 132 may include TiN described in [0020 and 0023] function as the glue layer), 
the Ti layer (120) covers the bottom and side surfaces of the contact opening (of 118);
after the growth of the Ti layer (120), step 2 comprising a sub-step of performing annealing treatment (annealing treatment 124 in Fig. 4 described in [0021]), the annealing treatment making the Ti layer (120) and the silicon substrate (110) at the bottom of the contact opening (118) experience a silicification reaction to form a TiSi layer (126).
the glue layer (122, 132) consisting of a TiN layer (122, 132), the TiN layer (122, 132) being divided into a plurality of TiN sub-layers (122, 132), 
…
step 4: forming a tungsten body layer (conductor 140 may include tungsten described in [0025]) … to form a tungsten layer (140); the Ti layer (120), the glue layer (122, 132) and the tungsten layer (140) completely filling the contact opening (118); 
Kumar does not expressly disclose all or part of the TiN sub-layers (122, 132) are subjected to an annealing treatment, and grains of the TiN sub-layers (122, 132) subjected to the annealing treatment becoming larger after the annealing treatment; a size of the grains of the TiN sub-layers (size of the grains of the 122, 132) subjected to the annealing treatment being limited by a thickness of the corresponding TiN sub-layers subjected to the annealing treatment, and the size of grains of the TiN sub-layers subjected to the annealing treatment being limited to make a subsequently grown tungsten seed layer be a continuous structure; step 3: forming a tungsten seed layer, the tungsten seed layer covering a surface of the glue layer (of 122, 132); and in step 4: the tungsten seed layer and the tungsten body layer (140) being superposed to form the tungsten layer (140) … 
However, in the same semiconductor device field of endeavor, Futase discloses a tungsten film 22 comprises a blanket tungsten film 22b and a tungsten nuclear (seed) film 22a covering a TiN film 21c in Fig. 13 described in [0160]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a tungsten seed layer under Kumar’s tungsten layer according to Futase’s teaching to help tungsten layer growth. 
Kumar modified by Futase does not expressly disclose all or part of the TiN sub-layers (122, 132) are subjected to an annealing treatment, and grains of the TiN sub-layers (122, 132) subjected to the annealing treatment become larger after the annealing treatment; a size of the grains of the TiN sub-layers (size of the grains of the 122, 132) subjected to the annealing treatment is limited by the thickness of the corresponding TiN sub-layers subjected to the annealing treatment, and the size of grains of the TiN sub-layers subjected to the annealing treatment being limited to make a subsequently grown tungsten seed layer be a continuous structure.
However, in the same semiconductor device field of endeavor, Oshimo discloses increasing a grain size of TiN film by annealing the TiN film to obtain low-resistance described in [0058].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the Kumar’s TiN layers subjected to an annealing treatment to increase the grains size to obtain low-resistance of TiN layers as described by Oshimo.
Kumar modified by (Futase and Oshimo) does not expressly disclose the size of the grains of the TiN sub-layers (size of the grains of the 122, 132) subjected to the annealing treatment is limited by the thickness of the corresponding TiN sub-layers subjected to the annealing treatment, and the size of grains of the TiN sub-layers subjected to the annealing treatment is limited to make a subsequently grown tungsten seed layer be a continuous structure. 
However, the recitations of “the size of the grains of the TiN sub-layers subjected to…” are intended to be employed. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 II.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add these recitations (“a size of the grains of the TiN sub-layers subjected to the annealing treatment is limited by the thickness of the corresponding TiN sub-layers subjected to the annealing treatment, and the size of grains of the TiN sub-layers subjected to the annealing treatment is limited to make a subsequently grown tungsten seed layer be a continuous structure”) into the claim.
Regarding claim 10, Kumar modified by (Futase and Oshimo) discloses the method of making the contact according to claim 9, 
wherein the TiN layer (Kumar’s 122, 132) is divided into two TiN sub-layers (Kumar’s 122, 132), a first TiN sub-layer (Kumar’s 122) covers a surface of the Ti layer (of the Kumar’s 120), a second TiN sub-layer (Kumar’s 132) covers a surface of the first TiN sub-layer (of the Kumar’s 122), the first TiN sub-layer (Kumar’s 122) is subjected to the annealing treatment (Kumar’s annealing 124 in Fig. 4), the second TiN sub-layer (Kumar’s 132) is not subjected to the annealing treatment (no annealing is done) and the second TiN sub-layer (Kumar’s 132 in Fig. 6) is formed after the annealing treatment is completed (no annealing is done after the Kumar’s annealing 124).  
Regarding claim 11, Kumar modified by (Futase and Oshimo) discloses the method of making the contact according to claim 9, 
wherein the TiN sub-layers (Kumar’s 122, 132) are all subjected to the annealing treatment (modified by Oshimo: increasing a grain size of TiN film by annealing the TiN film as addressed in claim 9), the Ti layer (the Kumar’s 120) is divided into a plurality of Ti sub-layers (Kumar further includes a second metal layer 130 made of Ti in Fig. 7 described in [0022]), the TiN sub-layers (Kumar’s 122, 132) are spaced apart by the corresponding Ti sub-layers (Kumar’s 130 of the 120, 130), and a first Ti sub-layer (Kumar’s 120) is located at the bottommost layer and contacts the silicon substrate (Kumar’s 110) at the bottom of the contact opening (of Kumar’s 118) to form the TiSi layer (Kumar’s 126 as shown in Fig. 3-4).  
Regarding claim 12, Kumar modified by (Futase and Oshimo) discloses the method of making the contact according to claim 9, 
wherein the TiN layer (Kumar’s 122, 132 in Fig. 7) is divided into two TiN sub-layers (Kumar’s 122, 132), the Ti layer (Kumar’s 120, 130 as addressed in claim 9) is divided into two Ti sub-layers (Kumar’s 120, 130), a first TiN sub-layer (Kumar’s 122) covers the surface of the first Ti sub-layer (of Kumar’s 120), a second Ti sub-layer (Kumar’s 130) covers the surface of the first TiN sub-layer (of Kumar’s 122), and a second TiN sub-layer (Kumar’s 132) covers the surface of the second Ti sub-layer (of Kumar’s 130).  
Regarding claim 13, Kumar modified by (Futase and Oshimo) discloses the method of making the contact according to claim 10, 
wherein a thickness of the Ti layer (Kumar’s 120) is 60Å-120Å (40-100 Angstroms described in [0019]), 
a total thickness of the TiN layer (Kumar’s 122, 132) is 20Å-40Å (Kumar’s 122 maybe in 10-30 Å described in [0020] and Kumar’s 132 maybe in 20-60 Å described in [0024]. Therefore, the total thickness is 20-100 Å, overlapping with the claimed range). 
 a thickness of the first TiN sub-layer (Kumar’s 122) is 10Å-20Å (in 10-30 Å described in [0020]), and 
a thickness of the second TiN sub-layer (Kumar’s 132) is 10Å-20Å (in 20-60 Å described in [0024]).  
Regarding claim 14, Kumar modified by (Futase and Oshimo) discloses the method of making the contact according to claim 12, 
wherein a thickness of the Ti layer (Kumar’s 120, 130 as addressed in claim 12) is 60Å-120Å (Kumar’s 120 maybe in 40-100 Å described in [0019] and Kumar’s 130 maybe in 1-35 Å described in [0022]. Therefore, the total thickness is 41-135 Å, overlapping with the claimed range), 
a thickness of the first Ti sub-layer (Kumar’s 120) is 40Å-100Å (40-100 Å described in [0019]), 
a thickness of the second Ti sub-layer (Kumar’s 130) is 10Å-20Å (1-35 Å described in [0022]), 
a total thickness of the TiN layer (Kumar’s 122, 132) is 20Å-40Å (Kumar’s 122 maybe in 10-30 Å described in [0020] and Kumar’s 132 maybe in 20-60 Å described in [0024]. Therefore, the total thickness is 20-100 Å, overlapping with the claimed range). 
 a thickness of the first TiN sub-layer (Kumar’s 122) is 10Å-20Å (in 10-30 Å described in [0020]), and 
a thickness of the second TiN sub-layer (Kumar’s 132) is 10Å-20Å (in 20-60 Å described in [0024]).
Regarding claim 15, Kumar modified by (Futase and Oshimo) discloses the method of making the contact according to claim 9, 
wherein the TiN sub-layers (Kumar’s 122, 132) are all grown by adopting an atomic layer deposition process (Kumar’s ALD described in [0022]).  
Regarding claim 16, Kumar modified by (Futase and Oshimo) discloses the method of making the contact according to claim 9, 
wherein a semiconductor device is formed on the silicon substrate (a semiconductor device on Kumar’s 110 as described in [0003]),
Kumar modified by (Futase and Oshimo) does not expressly discloses the technology node of the semiconductor device (Kumar’s semiconductor device) is less than 14nm.
However, this is the recitation of intended to be employed (the semiconductor device is intended to be employed in technology node less than 14nm). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 II.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add this recitation (“the technology node of the semiconductor device is less than 14nm”) into the claim.
Regarding claim 17, Kumar modified by (Futase and Oshimo) discloses the method of making the contact according to claim 16, 
wherein the semiconductor device (Kumar’s semiconductor device) comprises a FinFET (semiconductor device comprising FinFET is well known).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898